DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James Hayne on 12 February 2021, during a phone interview.  The examiner’s amendments include in-part amending the claim language of independent claim 1 to incorporate previously presented claim 2 and add a new independent claim incorporating previously presented claim 4.

The application has been amended as follows: 

1.  (Currently Amended)   A wiring substrate comprising:
a substrate body formed by a single or a plurality of insulating layers and having a front surface and a back surface that are located at opposite sides of the substrate body;
a plurality of pads formed on the front surface, and at least one of the back surface and an inner layer surface that is located between the front and back 
a plurality of via conductors formed at each of the plurality of pads, the plurality of via conductors extending in a thickness direction of the substrate body with the plurality of via conductors being parallel to each other, 
wherein, when focusing attention on one pad among the plurality of pads on the same surface, in plan view, an arrangement of the plurality of via conductors on the one pad is different froman arrangement of the plurality of via conductors on a plurality of immediately adjacent pads that encircle the one pad,
wherein a diameter of each of the plurality of pads formed on the at least one of the back surface and inner layer surface is larger than a diameter of each of the plurality of pads formed on the front surface,
wherein the number of the via conductors connecting to the one pad is two or more, and 
wherein a group of these two or more via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 30 degrees or more and 90 degrees or less with respect to other group of two or more via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface.

2.  Cancelled.


the number of the via conductors connecting to the one pad is three or more,
the one pad is shaped into a triangle or a regular polygon,
one of the three or more via conductors connected to the one pad is formed at each corner of the one pad, and
a group of these three or more via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 10 degrees or more with respect to other group of three or more via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface.

4.  (Original)   The wiring substrate as claimed in claim 1, wherein:
the numbers of the via conductors connecting to respective adjacent pads located on the same surface are different from each other.

5.  (Currently Amended)    The wiring substrate as claimed in claim 1, wherein:
the substrate body is formed by the plurality of insulating layers,
the plurality of pads are formed so as to have the staggered arrangement on the inner layer surface located between each adjacent two insulating layers in the thickness direction of the substrate body, and
an arrangement, in plan view, of the plurality of via conductors penetrating an upper insulating layer and connecting to the one pad and an arrangement, in one pad are different from each other.

6.  (Original)    The wiring substrate as claimed in claim 5, wherein:
the number of the via conductors penetrating the upper insulating layer and the number of the via conductors penetrating the lower insulating layer are different from each other.

7.  (New)   A wiring substrate comprising:
a substrate body formed by a single or a plurality of insulating layers and having a front surface and a back surface that are located at opposite sides of the substrate body;
a plurality of pads formed on the front surface, and at least one of the back surface and an inner layer surface that is located between the front and back surfaces, the plurality of pads formed on the same surface and having a staggered arrangement in plan view; and
a plurality of via conductors formed at each of the plurality of pads, the plurality of via conductors extending in a thickness direction of the substrate body with the plurality of via conductors being parallel to each other, 
wherein, when focusing attention on one pad among the plurality of pads on the same surface, in plan view, an arrangement of the plurality of via conductors on the one pad is different from an arrangement of the plurality of via conductors on a plurality of immediately adjacent pads that encircle the one pad,

wherein the numbers of the via conductors connecting to respective adjacent pads located on the same surface are different from each other.

8.  (New)   The wiring substrate as claimed in claim 7, wherein:
the number of the via conductors connecting to the one pad is two, and
a group of these two via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 30 degrees or more with respect to other group of two via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface.

9.  (New)   The wiring substrate as claimed in claim 7, wherein:
the number of the via conductors connecting to the one pad is three or more,
the one pad is shaped into a triangle or a regular polygon,
one of the three or more via conductors connected to the one pad is formed at each corner of the pad, and
a group of these three or more via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 10 degrees or more with respect to other group of three or more via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface.

10.  (New)    The wiring substrate as claimed in claim 7, wherein:
the substrate body is formed by the plurality of insulating layers,
the plurality of pads are formed so as to have the staggered arrangement on the inner layer surface located between each adjacent two insulating layers in the thickness direction of the substrate body, and
an arrangement, in plan view, of the plurality of via conductors penetrating an upper insulating layer and connecting to the one pad and an arrangement, in plan view, of the plurality of via conductors penetrating a lower insulating layer and connecting to the one pad are different from each other.

11.  (New)    The wiring substrate as claimed in claim 10, wherein:
the number of the via conductors penetrating the upper insulating layer and the number of the via conductors penetrating the lower insulating layer are different from each other.


Allowable Subject Matter
Claims 1 and 3 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 7, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.

The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a wiring substrate comprising: a plurality of pads formed on the front surface, and at least one of the back surface and an inner layer surface that is located between the front and back surfaces, the plurality of pads formed on the same surface and having a staggered arrangement in plan view; and a plurality of via conductors extending in a thickness direction of the substrate body with the plurality of via conductors being parallel to each other, wherein, when focusing attention on one pad among the plurality of pads on the same surface, in plan view, an arrangement of the plurality of via conductors on the one pad is different from an arrangement of the plurality of via conductors on a plurality of immediately adjacent pads that encircle the one pad, wherein a diameter of each of the plurality of pads formed on the at least one of the back surface and inner layer surface is larger than a diameter of each of the plurality of pads formed on the front surface, wherein the number of the via conductors connecting to the one pad is two or more, and wherein a group of these two or more via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 30 degrees or more and 90 degrees or less with respect to other group of two or more via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 7 with the allowable feature being: a wiring substrate comprising: a plurality of pads formed on the front surface, and at least one of the back surface and an inner layer surface that is located between the front and back surfaces, the plurality of pads formed on the same surface and having a staggered arrangement in plan view; in plan view, an arrangement of the plurality of via conductors on the one pad is different from an arrangement of the plurality of via conductors on a plurality of immediately adjacent pads that encircle the one pad, wherein a diameter of each of the plurality of pads formed on the at least one of the back surface and inner layer surface is larger than a diameter of each of the plurality of pads formed on the front surface, wherein the numbers of the via conductors connecting to respective adjacent pads located on the same surface are different from each other.
One close prior art Numagi (US 2018/0168039 A1) teaches of a wiring substrate comprising: a substrate body formed by a single or a plurality of insulating layers and having a front surface and a back surface that are located at opposite sides of the substrate body; a plurality of pads formed on the front surface, and at least one of the back surface and an inner layer surface that is located between the front and back surfaces, the plurality of pads formed on the same surface and having a staggered arrangement in plan view; and a plurality of via conductors formed at each of the plurality of pads, the plurality of via conductors extending in a thickness direction of the substrate body with the plurality of via conductors being parallel to each other, wherein, when focusing attention on one pad among the plurality of pads on the same surface, in plan view, an arrangement of the plurality of via conductors on the one pad is different from an arrangement of the plurality of via conductors on a plurality of immediately adjacent pads that encircle the one pad; however Numagi does not teach wherein a diameter of each of the plurality of pads formed on the at least one of the back surface and inner layer surface is larger than a diameter of each of the plurality of pads formed on the front surface, wherein the number of the via conductors connecting to the one pad is two or more, and wherein a group of these two or more via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 30 degrees or more and 90 degrees or less with respect to other group of two or more via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface nor the numbers of the via conductors connecting to respective adjacent pads located on the same surface are different from each other.
Another close prior art Hong (US 2012/0018193 A1) teaches of a wiring substrate comprising: a substrate body formed by a single or a plurality of insulating layers and having a front surface and a back surface that are located at opposite sides of the substrate body; a plurality of pads formed on the front surface, and at least one of the back surface and an inner layer surface that is located between the front and back surfaces, and a plurality of via conductors formed at each of the plurality of pads, the plurality of via conductors extending in a thickness direction of the substrate body with the plurality of via conductors being parallel to each other; however Hong does not teach the plurality of pads formed on the same surface and having a staggered arrangement in plan view; wherein, when focusing attention on one pad among the plurality of pads on the same surface, in plan view, an arrangement of the plurality of via conductors on the one pad is different from an arrangement of the plurality of via conductors on a plurality of immediately adjacent pads that encircle the one pad, wherein a diameter of each of the plurality of pads formed on the at least one of the back surface and inner layer surface is larger than a diameter of each of the plurality of pads formed on the front surface, wherein the number of the via conductors connecting to the one pad is two or more, and wherein a group of these two or more via conductors is arranged so as to be shifted in a rotation direction in plan view by at least 30 degrees or more and 90 degrees or less with respect to other group of two or more via conductors connecting to one of the plurality of immediately adjacent pads located on the same surface nor the numbers of the via conductors connecting to respective adjacent pads located on the same surface are different from each other.
Therefore claims 1 and 3 – 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896